DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-15 are currently pending and under examination.  
Priority

    PNG
    media_image1.png
    34
    1053
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    120
    1057
    media_image2.png
    Greyscale

(filing receipt dated 8/28/2019).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  See 37 CFR 1.84(u)(1).  The specification should also be updated accordingly.  
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 1 is objected to because of the following informalities: in line 1 of step (a) of claim 1, the indefinite article –a—should be inserted before the word “ketone”.
In line 1 of step (b) of claim 1, the indefinite article “a” at the very end of the line should be deleted and replaced by –an--.  
In line 1 of step (c) of claim 1, the word “ketazine” should be deleted and replaced by –the ketazine layer—(see line 1 of step (b)).
In line 1 of step (d) of claim 1, the word –the—should be inserted before the word “ketazine”.  
Appropriate correction is required.
Additionally, in line 1 of step (a) of claim 1, the Examiner suggests replacing the word “an azine” with –a ketazine—in the interests of consistency throughout the claim set as all other references to the azine are always as “ketazine”.
In the final line of claim 4, the Examiner suggests inserting the phrase –before being recycled in step (f)—or something similar to make it more clear that the purified acetamide is being recycled back to the reaction step (a).
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, step (c) recites the limitation “recovering methyl ethyl ketone” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because step (a) of claim 1 recites that any ketone may be used.  The same issues occurs in step (g) of claim 1 (“the methyl ethyl ketone”) and in claim 6.  This rejection may be overcome by replacing the word “ketone” in line 1 of step (a) with –methyl ethyl ketone--.
Claim 1, step (e) recites the limitation “recovering acetamide from the aqueous solution layer”.  There is insufficient antecedent basis for this limitation in the claim as this is the first time acetamide is introduced in the claim.  Based on the specification as filed, acetamide appears to correspond to the “activator” used in step (a) and is not inherently formed as a product/side product during the reaction (see p. 5, line 15-p. 6, line 17; also see claim 2).  The same issue occurs in claim 3. This rejection may be overcome by indicating that the activator in step (a) comprises acetamide.
Claim 10 recites that the ratio of ketazine : water in the hydrolysis step (g) is 18:12, however it is not clear what the ratio is based off of.  For example, is it mass, moles, volume, etc?
Claim 12 recites “wherein in step (i), purification and concentration is carried out in one cycle”.  It is unclear what the metes and bounds of this limitation are.  Step (i) in claim 1 only refers to a concentration step, therefore it is unclear what is meant by 
All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 12, and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirmann (“Hydrazine” Ullmann’s Encyclopedia of Industrial Chemistry, 2001, p. 79-96, of record in the IDS filed on 3/20/2019) in view of US 5986134 (‘134, published on 11/16/1999, US equivalent of EP 0758642, of record in the IDS filed on 3/20/2019).
Applicant Claims
    PNG
    media_image3.png
    399
    1015
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    347
    955
    media_image4.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Schirmann corresponds to the entry for hydrazine production in an encyclopedia of industrial chemistry (see whole document).  With particular regard to claim 1, Schirmann teaches a process for preparing hydrazine through the use of a peroxide oxidant (see section 4.6 and figure 2 on p. 85), wherein the process comprises: 
	- reacting hydrogen peroxide, ammonia, and a ketone (MEK, methyl ethyl ketone) to form an azine/ketazine in the presence of an activator (acetamide and 
	- separating the resulting mixture from the azine reactor a) into a ketazine (azine formed from MEK) layer and an aqueous solution layer in phase separator b); 
	- purifying the ketazine by distillation (evaporation) in azine purification unit d);
	- recovering acetamide from the aqueous solution layer obtained from phase separator b) via aqueous phase concentration (dehydration) in unit c);
	-hydrolyzing the ketazine to obtain hydrazine hydrate and regenerating MEK in azine hydrolysis unit e), wherein the MEK recovered from the hydrolysis unit e) and the acetamide recovered from the aqueous phase concentration unit c) are both recycled back to azine reactor a);
	-concentrating the hydrazine hydrate obtained from azine hydrolysis unit e) in hydrazine hydrate concentration unit f).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regards to claim 1, Schirmann does not explicitly teach i) the concentration of the final hydrazine hydrate product (the product of instant step (i)) and ii) that there are separation concentration and purification steps for the ketazine layer obtained from the phase separator (instant steps (c) and (d)), iii) wherein MEK is recovered from the evaporation step and recycled back to the azine reactor (instant steps (c) and (f)), and iv) wherein the purification step is carried out by vacuum distillation (instant step (d)).
	With regard to i), in section 6 of Schirmann on p. 86, it is discussed that hydrazine is commercially available as an aqueous solution (hydrazine hydrate) having 
	With respect to ii)-iii), these deficiencies are cured through the teachings of ‘134.  ‘134 teaches a process for continuously and stably synthesizing a ketazine from hydrogen peroxide, ammonia, and MEK in the presence of a solution containing a catalyst and producing hydrazine hydrate therefrom (see whole document).  Therefore the process of ‘134 is analogous to that of Schirmann.  In particular (see claims and col. 1, line 5-col. 2, line 22), ‘134 teaches that after the ketazine formation step (referred to as step (a) in ‘134; see col. 2, line 23-col. 3, line 20 and comparative examples 1 and 2), the resulting mixture is separated into a ketazine layer and an aqueous working solution layer (step (b) in ‘134; see col. 3, lines 21-24 and comparative examples 1 and 2), wherein the ketazine layer is then subjected to distillation (evaporation) to remove MEK and other volatile impurities from the ketazine (step (c) in ‘134; see col. 3, lines 25-57; col. 4, lines 15-25; and examples 1-2) before subjecting the ketazine to hydrolysis to produce hydrazine hydrate (col. 1, lines 5-13; 35-44; and 64-67; col. 3, lines 41-44; and col. 4, lines 26-29) and recycling the recovered MEK back to the ketazine formation step after an additional distillation purification to further remove sec-butyl alcohol therefrom (step (d) in ‘134; see col. 3, line 45-col. 4, line 25 and examples 1-2).
  ‘134 further teaches that the purified MEK recycled back to the ketazine formation step enhances both the efficiency and yield of the process, especially the prima facie obvious to include the additional MEK recovery and purification steps of ‘134 in the process of Schirmann in between steps (b) and (d)of said process in order to enhance the efficiency and yield of the process, wherein the remaining high boiling impurities can be removed from the ketazine using column (d) in Schirmann wherein ketazine is obtained as the top product.  Also see MPEP 2143 A.	
With respect to iv), though Schirmann does not explicitly teach that the distillation of step (d) is carried out under vacuum, vacuum distillation is a well-known and understood technique in the art, as evidenced by ‘134 (see col. 3, lines 31-44), wherein it is widely known that lowering the pressure of the distillation will also lower the boiling point of the components to be separated such that the temperature of the distillation can be decreased, which can lead to increased operational simplicity.  Therefore, absent any evidence to the contrary, carrying out a vacuum distillation in step (d) of Schirmann is not found to be inventive.  
	With respect to claim 2, Schirmann teaches that a combination of acetamide and disodium hydrogen phosphate can be used as the activator (see p. 85).  ‘134 also teaches that acetamide is a preferred catalyst, as is ammonium acetate (see col. 2, lines 44-53).  Further, the examples (as well as Schirmann) teach that combinations of catalysts can be used.  Therefore, absent any evidence to the contrary, a combination of any of the acceptable catalysts taught by Schirmann and ‘134 is prima facie obvious.  Also see MPEP 2144.07 and MPEP 2143 B.
claims 3 and 4, Schirmann does not explicitly teach how the acetamide is added (or returned) to the ketazine formation reaction, though Schirmann does note that the aqueous layer containing the activator is concentrated to remove water and recycled to the reactors after a purge of water soluble impurities as acetamide (p. 85). ‘134 teaches that the reactants can be contacted together in any manner and additionally teaches that the working solution containing the catalyst preferably contains a solvent in which the reactants can uniformly or partially be dissolved (see col. 3, lines 5-20), wherein the working solution containing the catalyst can be prepared by dissolving or suspending the catalyst in water, an alcohol or mixture thereof (see col. 2, lines 54-62).  Therefore ‘134 does not appear to explicitly teach that the catalyst, including acetamide, is added to the reaction as a crystalline solid.  However, it is known that acetamide inherently exists as a crystalline solid (as evidenced by https://pubchem.ncbi.nlm.nih.gov/compound/Acetamide#section=Physical-Description&fullscreen=true, downloaded on 4/7/2021), and as the process as taught at least by ‘134 comprises a solvent, it does not appear to be critical that the solid acetamide be added to the solvent before or after any of the other reagents/reactants as ‘134 also specifies that the reactants may be contacted in any order before the reaction mixture is initiated by heating.  Also see MPEP 2144.04(IV)(C).
Likewise, with further respect to claim 4, it is obvious that if enough of the solvent, including water which is a by-product of the ketazine formation reaction (see p. 85 of Schirmann) is removed during dehydration step c) of Schirmann, then the acetamide will be recovered in its solid form.  Therefore the skilled artisan can carry out prima facie obvious in view of the teachings of Schirmann and ‘134.  
	With respect to claim 5, Schirmann is silent regarding the peroxide concentration used, however ‘134 teaches that the concentration of the hydrogen peroxide (as an aqueous solution) is 30-90 wt% (col. 2, lines 23-26 and claim 3).  This encompasses the instantly claimed range.    See MPEP 2144.05.
	With respect to claim 6, Schirmann teaches that the molar ratio of hydrogen peroxide:MEK:ammonia is 1:2:4 (see p. 85), however ‘134 teaches that the molar ratio can fall anywhere within the range of 1:0.2-5:0.1-10 (col. 2, line 63-col. 3, line 4), which encompasses the instantly claimed range.  See MPEP 2144.05.
	With respect to claim 7, Schirmann teaches that the ketazine formation takes place at a temperature of 50C (see p. 85), while ‘134 teaches a range of 30-70C (see col. 3, lines 5-20).  The temperature of Schirmann falls within the instantly claimed 
	With respect to claim 8, ‘134 teaches that the distillation of step (c) (corresponding to instant steps (c)) is carried out by setting the column top temperature to the boiling point of ketazine or less (see col. 3, lines 32-41), while example 2 teaches a temperature of 90C or less, which overlaps the instantly claimed range.  See MPEP 2144.05.
With respect to claims 9 and 13, Schirmann is silent regarding the conditions of distillation step (d), though Schirmann teaches that hydrazine is obtained as a top product from distillation step (d) (see p. 85) which is being separated from higher boiling point impurities.  As discussed above with respect to claims 1 and 8, ‘134 teaches carrying out the distillation of step (c) (instant step (c)) is carried out at 90C (the boiling point of ketazine-see col. 3, lines 32-41) or less at atmospheric pressure (see examples), but produces a residue comprising ketazine and higher boiling point impurities which can be separated in step (d) of Schirmann (see examples).  Therefore the skilled artisan would be motivated to carry out the distillation of step (d) of Schirmann at about the same temperature range (or even lower if vacuum distillation is used to lower the boiling point of the ketazine) in order to separate the lower boiling ketazine from the higher molecular weight residues, wherein said range of ‘134 overlaps with that instantly claimed.  Further, as noted in col. 3, lines 32-44 of ‘134, various attributes of distillations can be modified in order to affect the separation of the components, including temperature, pressure, and number of theoretical plates.  Therefore it is not inventive to discover the optimum temperature range for the working 
	With respect to claim 12, see 35 USC 112(b) section above.  Though the metes and bounds of this limitation are not clear, Schirmann only teaches one concentration step to produce the hydrazine hydrate (see step f) on p. 85).
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Schirmann and ‘134 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to include the additional MEK recovery and purification steps of ‘134 in the process of Schirmann in between steps (b) and (d) to enhance the efficiency and yield of the process as taught by ‘134 (see examples).  Also see MPEP 2143 A.  Further, it would have been prima facie obvious to carry out the distillation of step (d) of Schirmann using vacuum distillation as this is a well-known and understood technique in the art.  Also see full discussion of claim 1 above.  

Claims 10, 11, 14, and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schirmann (“Hydrazine” Ullmann’s Encyclopedia of Industrial Chemistry, 2001, p. 79-96, of record in the IDS filed on 3/20/2019) in view of US 5986134 (‘134, published on 11/16/1999, US equivalent of EP 0758642, of record in the IDS filed on 3/20/2019), as applied to claims 1-9, 12, and 13 above, and further in view of US4724133 (‘133, published on 2/9/1988, of record in the IDS filed on 3/20/2019).
Applicant Claims

    PNG
    media_image5.png
    205
    797
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    135
    791
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Schirmann (p. 85) and ‘134 (col. 1, lines 5-13; 35-44; and 64-67; col. 3, lines 41-44; and col. 4, lines 26-29) both teach that the hydrazine hydrate is obtained from purified concentrated aqueous ketazine via a hydrolysis reaction.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Neither Schirmann nor ‘134 provides detailed hydrolysis conditions.  This deficiency is cured through the teachings of ‘133. ‘133 teaches the preparation of concentrated aqueous solutions of hydrazine hydrate from concentrated aqueous ketazine (acetone azine, wherein the ketone used in the ketazine formation is acetone as opposed to MEK) solutions (see whole document, in particular abstract and claims). With particular regard to claims 11, 14, and 15, ‘133 teaches that the hydrolysis reaction takes place in a distillation column at a temperature between 150-200C, preferably between 175-200C and at a pressure between 2 to 20 bars, preferably 
	With respect to claim 10, see 35 USC 112(b) rejection above.  It is unclear what the ratio of ketazine:water of 18:12 (1.5:1) refers to.  The only example in the specification as filed (see p. 9, lines 22-30) teaches that the molar ratio of ketazine:water is 1:7.  ‘133 teaches that the molar ratio of ketazine:water in the hydrolysis reaction is 1:3 to 1:7, which appears to overlap with the instantly claimed range.  See MPEP 2144.05.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Schirmann, ‘134, and ‘133 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the hydrolysis reaction of the combined process of Schirmann and ‘134 using the conditions of ‘133 because Schirmann and ‘134 are silent regarding the specific hydrolysis conditions used and ‘133 specifically teaches optimized conditions for carrying out said hydrolysis reaction.  Also see MPEP 2143 B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622